Gibson, J. (dissenting).
The complaint alleges, so far as here pertinent, that the parties entered into an agreement whereby plaintiff impliedly agreed to forbear and forfeit her legal cause of action against the owner of the premises where she fell, and defendant, in consideration thereof, agreed “ to pay for all damages, bills incurred, pain and suffering Due and complete performance by plaintiff and partial performance by defendant are alleged.
The agreement attributed to defendant was made, according to plaintiff’s version, by a claims adjuster who testified upon pretrial examination and upon the trial itself. He said that he reported to the defendant insurer that the insured was liable; that he visited plaintiff on a number of occasions; that during the period the defendant increased its reserve from $1,000 to $2,500; that he told plaintiff that the company was willing to settle with her; that he told her that he would settle with her; that he was not talking about medical payments, but “ about the entire case”. Asked if he was talking about ‘‘ liability, pain and suffering, doctors ’ bills and everything ’ ’, he replied, “ Anything involved.”
Appellant now asserts that the agreement was invalid because the amount to be paid was not specified but, at all times prior to this appeal, the parties proceeded upon the theory that the amount was that of the value of plaintiff’s pain and suffering and special damages. The amended answer, so far as material to these allegations, interposes denials only; and defendant demanded and received a bill of particulars of plaintiff’s injuries and special damages, all as customarily demanded and supplied in actions requiring the evaluation of personal injuries. The court charged the jury as to the elements necessarily to be proven in order to establish the contract alleged and, with respect to damages, reviewed the medical testimony and said: “ In this case, if you determine to award the plaintiff damages, she is entitled to an award to compensate her for the pain and suffering which she endured, for any pain and suffering which she may at the present endure and any pain and suffering that she may endure in the future, if you determine that her injury or injuries are permanent in character.” *182To these instructions no exception was taken; at no time was objection interposed to the measure of damage employed on the trial and subsequently charged; plaintiff and her physician were examined as to plaintiff’s injuries and were cross-examined at length; and neither on defendant’s motion to dismiss at the end of the plaintiff’s case nor on that at the close of the evidence was reference made to the method of proof of damage or to the supposed necessity, urged for the first time upon this appeal, that the agreement fix the amount to be paid or be held void for uncertainty. Clearly, the basis upon which both parties chose to proceed and upon which the case was, without objection, submitted to the jury cannot now be properly attacked.
Unavailing, also, is appellant’s contention that its adjuster was without authority; appellant having accepted the benefits of the agreement which, as the jury found, was completely performed by respondent.
The judgment and order should be affirmed.
Herlihy and Reynolds, JJ., concur with Taylor, J.; Gibson, J., dissents, in an opinion, in which Bergan, P. J., concurs.
Judgment and order reversed, on the law and the facts and complaint dismissed, without costs.